NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         AUG 2 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 MUDIAGA OBIJURU URIE, AKA Troy                      No.      14-71039
 Urie, AKA Troy Mudiaga Urie, AKA
 Mydiaga Urig,                                       Agency No. A098-409-078

                    Petitioner,
                                                     MEMORANDUM*
    v.

 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Mudiaga Obijuru Urie, a native and citizen of Nigeria, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d
983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Urie’s motion to reopen as

untimely and number-barred where the motion was filed over six years after the

BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Urie failed to demonstrate

material changed circumstances in Nigeria to qualify for a regulatory exception to

the time and number limitations for filing a motion to reopen, see 8 C.F.R. §

1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 991-92 (evidence must be “qualitatively

different” to warrant reopening). We reject Urie’s contentions that the BIA failed

to adequately review the evidence and improperly considered the 2005 country

report. See Najmabadi, 597 F.3d at 990-91 (BIA adequately considered evidence

and sufficiently announced its decision).

      We grant respondent’s motion for leave to file a late opposition to Urie’s

motion for judicial notice (Docket Entry No. 29). We deny Urie’s opposed

motion for judicial notice (Docket Entry No. 27). See Fisher v. INS, 79 F.3d 955,

963 (9th Cir. 1996) (en banc); cf. Gafoor v. INS, 231 F.3d 645, 655-56 (9th Cir.

2000) (the court may take judicial notice of dramatic events and will remand to the




                                            2                                   14-71039
agency for consideration).

      PETITION FOR REVIEW DENIED.




                             3      14-71039